Citation Nr: 0027392	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  00-06 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Evaluation of a low back disorder, characterized as herniated 
lumbar disc at L5-S1, degenerative disc disease at L4-5 and 
L5-S1, with right S1 nerve root compression, currently rated 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to May 
1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision in which the RO found that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a low back disorder.  In a February 
1998 decision, the Board concluded that new and material 
evidence had been submitted to reopen the prior final 
decision which denied service connection for a low back 
disorder; the reopened claim was remanded back to the RO for 
evidentiary development.  Thereafter, by rating decision of 
June 1999, the RO granted service connection for a low back 
disorder and assigned a 40 percent disability evaluation.  
The veteran has appealed for a higher initial rating.  In 
September 2000, the veteran appeared before the undersigned 
member of the Board for a hearing in Washington, D.C.

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).  In August 2000, the Board 
granted the veteran's motion to advance his case on the 
docket based on financial hardship under the provisions of 
38 U.S.C.A. § 7107 (a)(2) and 38 C.F.R. § 20.900(c) (1999).

The Board notes that during his September 2000 hearing before 
the undersigned member of the Board, the veteran and his 
representative raised the issues of entitlement to secondary 
service connection for bladder, bowel and sexual dysfunction 
due to the service-connected low back disorder.  These issues 
have not been the subject of a rating decision and they are 
referred to the RO for initial consideration.


REMAND

The veteran and his representative contend, in essence, that 
his low back disorder is more disabling than currently 
evaluated and warrants a rating in excess of 40 percent 
schedularly, or by assignment of an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (b) 
(1999).

Severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  
When intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, a 
60 percent rating is assigned.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
DeLuca v. Brown,, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40 
and 4.45, and VAOPGCPREC 36-97 (December 12, 1997).  The VA 
General Counsel has held that those provisions must be 
considered when a disability is evaluated under Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome.  
VAOPGCPREC 36-97 (December 12, 1997).

At the time that service connection was granted for the 
veteran's low back disorder in June 1999, the 40 percent 
evaluation was assigned based on clinical findings from a VA 
examination conducted in December 1998.  The veteran 
described a chronic low back pain radiating to the right 
lower extremity associated with numbness and tingling of the 
right lower extremity which resulted from an injury in 
service in 1977.  He reported working in a sedentary job with 
significant limitations in his ability to perform any 
activities due to severe low back pain.  On examination of 
the lumbar spine, there was tenderness at the L5-S1 junction 
with discomfort on performing a full range of motion of the 
lumbar spine, particularly with flexion beyond 45 degrees.  
Range of motion was reported as follows: forward flexion 
possible to 60 degrees; hyperextension to 20 degrees with 
discomfort; rotation possible to 20 degrees in both 
directions; and lateral bending possible to 35 degrees 
bilaterally.  All motion was accomplished with some apparent 
discomfort.  Neurological examination of the lower 
extremities was positive for decreased sensation about the 
posterior aspect of the right heel and lateral aspect of the 
right foot with normal deep tendon reflexes and no pathologic 
reflexes.  There was no evidence of sensory deficit in the 
lower extremities.  The diagnostic impression was herniated 
lumbar disc at L5-S1 with right S1 nerve compression, and 
degenerative disc disease at L4-5 and L5-S1.  

Based on the above clinical findings, the RO assigned a 40 
percent rating.  In the June 1999 rating decision, the RO 
noted that the findings on examination did not demonstrate 
more than moderate intervertebral disc syndrome which would 
be consistent with a 20 percent rating under Diagnostic Code 
5293.  However, because of evidence showing functional loss 
due to pain, with consideration of 38 C.F.R. §§ 4.40 and 
4.45, as well as VAOGCPREC 36-97 and the holding of the Court 
in Johnson v. Brown, 9 Vet. App. 7 (1996), the RO assigned a 
rating of 40 percent compatible with severe symptoms under 
Diagnostic Code 5293.

Thereafter, the veteran was apparently seen for further VA 
fee basis examination in June 1999.  Appellate review of the 
claims folder reveals that the report of the examination of 
the veteran's low back, indicated in the March 2000 
supplemental statement of the case (SSOC) to have been 
conducted on June 22, 1999, is not in the claims folder.  
There is a VA examination in the claims folder conducted by 
the same examiner on June 22, 1999, but that examination 
pertained to a separate issue the veteran was pursuing at 
that time which was subsequently withdrawn and is no longer 
on appeal.  It is clear that the RO had a copy of the report 
of examination at some point as the findings were discussed 
in the March 2000 SSOC.  Nonetheless, the Board must have the 
opportunity to review the actual report of examination in 
full prior to making a determination in the pending appeal.  
The RO should obtain a copy of the June 22, 1999 examination 
of the veteran's low back and place it in the claims folder 
before it is returned to the Board.

In addition, subsequent to the June 1999 VA examination and 
the September 2000 hearing before the undersigned member of 
the Board, the veteran complained in September 2000 
correspondence, of a worsening of his low back disorder and 
increased disability.  Without current clinical findings, and 
in light of the veteran's contentions that his service-
connected disability has worsened since the last examination, 
a decision with regard to the veteran's claim for a higher 
rating cannot be accomplished.  In this regard, reference is 
made to Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on 
the foregoing, and in light of the absence of necessary 
clinical findings to assess the current severity of the 
veteran's low back disorder, a remand is required.

The Board notes that, on remand, the RO should specifically 
address the veteran's contention that his service-connected 
low back disability warrants referral for the award of a 
higher evaluation on an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In readjudicating 
the claim, the RO must fully consider the provisions of 
38 C.F.R. § 3.321(b)(1) in light of the facts of the case.  
The RO is reminded that the criteria for referral of an issue 
for assignment of an extra-schedular evaluation require a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).

Prior to obtaining any further medical opinion, however, the 
RO should obtain and associate with the claims file all 
records of outstanding pertinent treatment of the veteran, 
specifically to include all outstanding records of pertinent 
medical treatment from the VA Medical Center (VAMC) in 
Atlanta, Georgia, since April 2000, the date of the most 
recent VA treatment records pertaining to the low back which 
are currently in the claims folder.  During his testimony at 
the September 2000 Board hearing, the veteran indicated that 
he had been treated at the Atlanta, Georgia VAMC as recently 
as August 2000.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain a copy of the 
June 22, 1999, fee basis VA examination 
of the veteran's low back and associate 
it with the claims folder.

2.  The RO should obtain copies and 
associate with the claims file all 
treatment records referable to the 
veteran's back from the Atlanta, Georgia 
VAMC since April 2000, the date of the 
most recent VA treatment records in the 
claims folder.

3.  Thereafter, the veteran should be 
scheduled for further VA orthopedic 
examination.  The purpose of the 
examination is to assess the current 
severity of the service-connected low 
back disability.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Following review of the entire 
claims file, to include the June 1999 VA 
examination report and a copy of this 
REMAND, the physician is specifically 
requested to provide a detailed 
assessment of the impairment produced by 
the service-connected back disability.  
The VA examiner should also comment 
specifically on whether the veteran's 
intervertebral disc syndrome is moderate 
with recurrent attacks; severe with 
recurring attacks, with intermittent 
relief; or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief.  The complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for a 
higher initial rating with consideration 
of Fenderson, supra..  The RO must also 
specifically and fully consider whether 
the criteria for referral for assignment 
of a higher evaluation on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999), are met.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with an SSOC on the issue of 
entitlement to a higher initial rating 
for his low back disorder and given the 
opportunity to respond within the 
applicable time before the case is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


